08/10/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0086



                              Case No. DA 20-0086
                           _______________________

THE STATE OF MONTANA, THE MONTANA
PETROLEUM TANK RELEASE
COMPENSATION BOARD,

           Plaintiffs and Appellants,
v.                                                         ORDER

BP plc, BP HOLDINGS NORTH AMERICA
LIMITED, BP AMERICA INC, BP PRODUCTS
NORTH AMERICA INC., BP WEST COAST
PRODUCTS, LLC, and its predecessor companies
and subsidiaries, including but not limited to Standard
Oil of Ohio (SOHIO), Standard Oil (Indiana), Amoco
Corporation, Amoco Oil Company, Atlantic Richfield
Company (ARCO) and BP Amoco plc,

            Defendants and Appellees.
                         ________________________

       Having reviewed the Unopposed Motion to Voluntarily Dismiss Appeal
filed by Appellants, and good cause appearing,

      IT IS HEREBY ORDERED that the appeal in this matter is dismissed. Each
party will bear their own costs and fees.




                                         1                         Electronically signed by:
                                                                         Mike McGrath
                                                            Chief Justice, Montana Supreme Court
                                                                        August 8 2020